Case 19-60064-lrc       Doc 10     Filed 07/09/19 Entered 07/09/19 16:21:00              Desc Main
                                   Document      Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :      CHAPTER 7
                                               :
MONIQUE S. HALL,                               :      CASE NO. 19-60064 - LRC
                                               :
               DEBTOR.                         :
                                               :
NANCY J. GARGULA,                              :
UNITED STATES TRUSTEE,                         :
                                               :
               MOVANT,                         :
         vs.                                   :      CONTESTED MATTER
                                               :
MONIQUE S. HALL,                               :
                                               :
               RESPONDENT.                     :


   MOTION TO DISMISS CASE WITH MINIMUM FIVE YEAR BAR TO REFILING

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and respectfully

moves this Court to dismiss this case with prejudice pursuant to title 11 U.S.C. §§ 105(a), 109(g),

349(a) and 707(a). The United States Trustee contends that Larry Abernathy, II (the “Debtor”)

has failed to come before this Court in proper purpose and has engaged in a series of abusive

filings. As a result, he should be ineligible to file another bankruptcy proceeding for a period of at

least two (2) years. In support of this motion, the United States Trustee shows the Court as follows:

         1.    On June 28, 2019, Monique S. Hall (the “Debtor”) commenced this case by filing

a voluntary petition for relief under chapter 13 of the United States Bankruptcy Code.

         2.    The United States Trustee believes that this case is at least the eleventh case filed

by the Debtor since May 2011. In each of these cases Debtor made no meaningful attempt to

prosecute the cases she filed.
Case 19-60064-lrc   Doc 10     Filed 07/09/19 Entered 07/09/19 16:21:00              Desc Main
                               Document      Page 2 of 8


     3.     The cases filed, and the history of the bankruptcy proceedings are as follows:


Case No.      Case Name           Date of       Date of           Reason for Dismissal
                                  Filing       Dismissal
11-64375   Monique Shantae      05/12/2011    07/01/2011    Failure to comply with 11 U.S.C.
           Hall                                             § 109(h) and 11 U.S.C. § 521
11-70091   Monique Shantae      07/08/2011    09/29/2011    Failure to fund plan
           Hall
11-83433   Monique S. Hall      11/22/2011    01/11/2012    Failure to file creditor matrix
13-65998   Monique Hall         07/25/2013    08/16/2013    Failure to correct filing
                                                            deficiency
13-76427   Monique S. Hall      12/05/2013    12/26/2013    Failure to pay filing fee
17-57314   Monique Shantae      04/24/2017    05/26/2017    Failure to correct filing
           Hall                                             deficiency
17-60075   Monique Shantae      06/06/2017    06/23/2017    Failure to file list of creditors
           Hall
           aka MBP
           Publication
18-55238   Rodney A. Daniel     03/28/2018    04/13/2018    Failure to pay filing fee
           and Monique S.
           Hall
           dba MBP
           Publication, LLC
18-71234   Monique Shantae      12/19/2018    01/15/2019    Failure to correct filing
           Hall                                             deficiency
           dba Book
           Boutique
19-52395   Monique Shantae      02/12/2019    03/12/2019    Failure to correct filing
           Hall                                             deficiency
           dba Book
           Boutique
19-60064   Monique S. Hall      06/28/2019    Pending
           dba Book
           Boutique
           dba Lil Britchez




                                             2
Case 19-60064-lrc       Doc 10      Filed 07/09/19 Entered 07/09/19 16:21:00           Desc Main
                                    Document      Page 3 of 8


       4.      In addition to the above cases, the following related cases affecting the same or

similar property have been filed:

 Case No.        Case Name            Date of       Date of           Reason for Dismissal
                                      Filing       Dismissal
 13-74755    Rodney A. Daniel       11/12/2013    12/02/2013    Failure to pay filing fee

 13-76429    Rodney Daniel          12/05/2013    01/06/2014    Failure to correct filing
                                                                deficiency
 14-56706    Rodney Daniel          04/01/2014    04/17/2014    Failure to pay filing fee
 17-52446    MBP Publications,      02/07/2017    03/31/2017    Cause under 11 U.S.C. 707(a)
             LLC
 17-60408    MBP Publications,      06/13/2017    07/13/2017    Cause, with 180 day bar to
             LLC                                                refiling
 18-50873    MBP Publications       01/19/2018    02/07/2018    Cause, with 180 day bar to
                                                                refiling
 18-57840    Rodney Daniel          05/08/2018    06/04/2018    Failure to correct filing
             dba MBP                                            deficiency
             Publications
 18-65723    Book Boutique          09/19/2018    11/13/2018    Failure to obtain counsel

 18-69193    Book Boutique          11/14/2018    12/28/2018    Failure to obtain counsel, barred
                                                                from filing for period of six
                                                                months
 19-54254    Rodney Daniel          03/18/2019    04/01/2019    Failure to file list of creditors
             dba Book
             Boutique


       5.      Upon information and belief, in the instant case (19-6064) Debtor has failed to file

required schedules and statements or a certificate of credit counseling.

       6.      The Debtor’s actions demonstrate a scheme to abuse the bankruptcy process. See

Highway 54 Property, LLC v. Boulware-Manigault (In re Boulware-Manigault), Case No. 07-

67308, 2007 Bankr. LEXIS 2158 (Bankr. N.D. Ga. May 25, 2007) (eight personal cases and single

corporate case, which were dismissed for failure to pay fees and other procedural neglect,

demonstrated a scheme to abuse the Bankruptcy Code).

                                                 3
Case 19-60064-lrc        Doc 10    Filed 07/09/19 Entered 07/09/19 16:21:00            Desc Main
                                   Document      Page 4 of 8


       7.      The Debtor has repeatedly failed to come before the Court in an honest and truthful

manner. The United States Trustee believes the Debtor filed her cases without the intention of

prosecuting said cases. The Debtor appears to file her cases in order to invoke the automatic stay

and then purposefully fails to pay filing fees or file required documents and allows the cases to be

dismissed.

       8.      Dismissal with prejudice is an appropriate remedy for the Debtor’s continuing

failure to comply with mandatory obligations under the Bankruptcy Code. See In re Herrera, 194

B.R. 178 (Bankr. N.D. Ill. 1996); In re Norton, 319 B.R. 671 (Bankr. D. Utah 2005); In re Smart,

212 B.R. 419 (Bankr. S.D. Ga. 1997).

       9.      The Court has the discretion to dismiss a case with prejudice when the Court finds

sufficient cause. See 11 U.S.C. § 349(a). Cause can be found when a debtor engages in “egregious

behavior that constitutes bad faith and prejudices creditors.” In re Leavitt, 209 B.R. 935, 939 (9th

Cir. BAP 1997).

       10.     In this case, the Debtor’s conduct constitutes bad faith and her conduct in this case

has served to prejudice creditors. See In re Tomlin, 105 F.3d 933, 937 (4th Cir. 1997) (noting that

concealing information from the court constitutes egregious behavior that constitutes bad faith and

prejudices creditors).

       11.     The basis for a five-year bar to filing any case under title 11 arises when a debtor

has filed multiple petitions which were subsequently dismissed when the debtor failed to meet his

statutory obligations. Unifund v. Hughes (In re Hughes), Case No. 04-98206, 2007 Bankr. LEXIS

2156, *3 (Bankr. N.D. Ga. May 31, 2007).

       12.     As noted by the Second Circuit Court of Appeals, an extended prohibition on

refiling under 11 U.S.C. § 105(a) is one of several tools, in addition to §§ 109(g) and 349(a),



                                                 4
Case 19-60064-lrc        Doc 10     Filed 07/09/19 Entered 07/09/19 16:21:00             Desc Main
                                    Document      Page 5 of 8


available to bankruptcy courts to control the pervasive problem of serial filers. Casse v. Key Bank

Nat’l Ass’n (In re Casse), 198 F.3d 327, 341 (2d Cir. 1999).

       13.       The United States Trustee submits that the record in this case and in the Debtor’s

prior and related cases demonstrates abuse of the Bankruptcy Code. Debtor has not come before

this Court in proper prosecution of the instant case or in any one of the other cases previously filed

in this Court.

       WHEREFORE, the United States Trustee respectfully requests that this Court dismiss this

case and prohibit the Debtor from filing a petition for relief under the Bankruptcy Code for a period

of five (5) years from the date of entry of the order.

                                                         NANCY J. GARGULA
                                                         UNITED STATES TRUSTEE
                                                         REGION 21

                                                         By:            /s/
                                                         Lindsay P. S. Kolba
                                                         Georgia Bar No. 541621
                                                         United States Department of Justice
                                                         Office of the United States Trustee
                                                         362 Richard Russell Building
                                                         75 Ted Turner Drive, SW
                                                         Atlanta, Georgia 30303
                                                         (404) 331-4437
                                                         lindsay.p.kolba@usdoj.gov




                                                  5
Case 19-60064-lrc       Doc 10     Filed 07/09/19 Entered 07/09/19 16:21:00            Desc Main
                                   Document      Page 6 of 8



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :       CHAPTER 7
                                              :
MONIQUE S. HALL,                              :       CASE NO. 19-60064 - LRC
                                              :
                DEBTOR.                       :
                                              :
NANCY J. GARGULA,                             :
UNITED STATES TRUSTEE,                        :
                                              :
                MOVANT,                       :
         vs.                                  :       CONTESTED MATTER
                                              :
MONIQUE S. HALL,                              :
                                              :
                RESPONDENT.                   :

           NOTICE OF HEARING ON UNITED STATES TRUSTEE’S
   MOTION TO DISMISS CASE WITH MINIMUM FIVE YEAR BAR TO REFILING

         PLEASE TAKE NOTICE that the United States Trustee has filed a motion requesting

that the above-referenced case be dismissed with a minimum five-year bar to Debtor filing another

bankruptcy petition.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the United

States Trustee's motion in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive,

S.W., Atlanta, Georgia at 1:45 p.m. on August 13, 2019.

         Your rights may be affected by the court’s ruling on this motion. You should read this

motion carefully and discuss it with your attorney, if you have one in this bankruptcy case. (If you

do not have an attorney, you may wish to consult one.) If you do not want the court to grant the

relief sought in this motion or if you want the court to consider your views, then you and/or your

attorney must attend the hearing. You may also file a written response to the motion with the Clerk



                                                  6
Case 19-60064-lrc       Doc 10    Filed 07/09/19 Entered 07/09/19 16:21:00              Desc Main
                                  Document      Page 7 of 8


at the address stated below, but you are not required to do so. If you file a written response, you

must attach a certificate stating when, how and on whom (including addresses) you served the

response. Mail or deliver your response so that it is received by the Clerk at least two business

days before the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, Suite

1340, 75 Ted Turner Drive SW, Atlanta, GA 30303. You must also mail a copy of your response

to the undersigned at the address stated below.

Dated: July 9, 2019                               NANCY J. GARGULA
                                                  UNITED STATES TRUSTEE
                                                  REGION 21

                                                  By:            /s/
                                                  Lindsay P. S. Kolba
                                                  Georgia Bar No. 541621
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard Russell Building
                                                  75 Ted Turner Drive, SW
                                                  Atlanta, Georgia 30303
                                                  (404) 331-4437
                                                  lindsay.p.kolba@usdoj.gov




                                                  7
Case 19-60064-lrc       Doc 10     Filed 07/09/19 Entered 07/09/19 16:21:00              Desc Main
                                   Document      Page 8 of 8


                                 CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Motion to Dismiss
Case with Minimum Five Year Bar to Refiling and Notice of Hearing thereon using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following party who has appeared in this case under
the Bankruptcy Court’s Electronic Case Filing program:

Melissa J. Davey       mail@13trusteeatlanta.com, cdsummary@13trusteeatlanta.com,
                       cdbackup@13trusteeatlanta.com

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Monique S Hall
 8920 Eves Rd, #768521
 Roswell, GA 30076

                                                                     /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard B. Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437, ext. 152
                                                      lindsay.p.kolba@usdoj.gov




                                                  8
